DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1-10, 14, and 16-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quach et al. (US 7,601,934).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transporting unit” and “substrate transporting device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited by the art of record as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quach et al. (US 7,601,934).
Quach discloses;
Claim 1.  An apparatus (10) for transporting a substrate comprising: a transporting unit (18) for transporting a substrate; a guide rail (48) for providing a moving path of the transporting unit; a support block (86) coupled to an upper portion of the guide rail to support a lower surface the transporting unit, and sliding along the guide rail; and a cooling plate (40b and “appropriate plate”) for controlling a temperature of the transporting unit, wherein the cooling plate is spaced apart from and aligned facing a side surface (top side) of the transporting unit and installed as a (top) side wall extending along the guide rail (Col. 5-8 and Fig. 1-6).  
Claim 2.  The apparatus for transporting a substrate of claim 1, wherein a flow path (42), through which coolant flows, is installed inside the cooling plate (Col. 5 and Fig. 2A).  
Claim 14.  The apparatus for transporting a substrate of claim 2, wherein the coolant is PCW (Quach discloses a “coolant fluid,” which is understood to include process cooling water) (Col. 5, Ln. 45-46).  
Claim 3.  The apparatus for transporting a substrate of claim 1, wherein the cooling plate comprises, a first plate member (40b); a second plate member (“appropriate plate,” not illustrated) coupled to the first plate member; and a flow path (42) formed in a space between the first plate member and the second plate member, through which coolant flows (Col. 5 and Fig. 2A).  
Claim 4.  The apparatus for transporting a substrate of claim 3, wherein the flow path is provided as a pipe inserted into the space between the first plate member and the second plate member, or a groove formed on at least one surface of at least one member of the first plate member and the second plate member (Quach discloses 42 as a “coolant channel,” which is understood to be either a pipe of groove).  
Claim 5.  The apparatus for transporting a substrate of claim 4, wherein the groove is formed in the first plate member, and the groove is formed on a surface of the first plate member that contacts the second plate member when the first plate member and the second plate member are coupled (Col. 5 and Fig. 2A).  
Claim 7.  The apparatus for transporting a substrate of claim 3, wherein at least one of a thermal compound, a thermal pad, and a thermal grease is installed on the flow path.  
Claim 8.  The apparatus for transporting a substrate of claim 3, wherein the flow path is formed in a zigzag shape (Fig. 2A).  
Claim 9.  The apparatus for transporting a substrate of claim 3, wherein the first plate member and/or the second plate member are configured to discharge cold air (Col. 5, Ln. 44-50).  
In an alternative interpretation, Quach disclose;
Claim 3.  The apparatus for transporting a substrate of claim 1, wherein the cooling plate comprises, a first plate member (“appropriate plate,” not illustrated); a second plate member (40b) coupled to the first plate member; and a flow path (42) formed in a space between the first plate member and the second plate member, through which coolant flows (Col. 5 and Fig. 2A).  
Claim 4.  The apparatus for transporting a substrate of claim 3, wherein the flow path is provided as a pipe inserted into the space between the first plate member and the second plate member, or a groove formed on at least one surface of at least one member of the first plate member and the second plate member (Quach discloses 42 as a “coolant channel,” which is understood to be either a pipe of groove).
Claim 6.  The apparatus for transporting a substrate of claim 4, wherein the groove is formed in the second plate member, and the groove is formed on a surface of the second plate member that contacts the first plate member when the first plate member and the second plate member are coupled (Col. 5 and Fig. 2A).  
Claim 16.  An apparatus (10) for transporting a substrate comprising: a transporting unit (18) for transporting a substrate; a guide rail (48) for providing a moving path of the transporting unit; a support block (86) coupled to an upper portion of the guide rail to support a lower surface the transporting unit, and sliding along the guide rail; and a cooling plate (40b and “appropriate plate”) for controlling a temperature of the transporting unit, wherein the cooling plate is spaced apart from and aligned facing a side surface (top side) of the transporting unit and installed as a (top) side wall extending along the guide rail, wherein a flow path (42), through which coolant flows, is installed inside the cooling plate, wherein at least one of a thermal compound, a thermal pad (“appropriate plate,” not illustrated), and a thermal grease is installed on the flow path (Col. 5-8 and Fig. 1-6).  
Claim 17.  A system for treating a substrate comprising: a first process chamber (12) for treating a substrate; a second process chamber (14) for treating the substrate; a substrate transporting device (18, 48, and 86) including a transporting unit (18) for transporting the substrate between the first process chamber and the second process chamber; a guide rail (48) for providing a moving path of the transporting unit; a support block (86) coupled to an upper portion of the guide rail to support a lower surface the transporting unit, and sliding along the guide rail; and a cooling plate (40b and “appropriate plate”) for controlling a temperature of the transporting unit, wherein the cooling plate is spaced apart from and aligned facing a side surface (top side) of the transporting unit and installed as a (top) side wall extending along the guide rail (Col. 5-8 and Fig. 1-6).  
	The Examiner notes that Quach also discloses that “chambers” are referred to as “stations” (Col. 1, Ln. 41-43).
Claim 18.  The system for treating a substrate of claim 17, wherein a flow path, through which coolant flows, is installed inside the cooling plate (Col. 5, Ln. 44-50, and Fig. 2A).  
Claim 19.  The system for treating a substrate of claim 18, wherein at least one of a thermal compound, a thermal pad (“appropriate plate”), and a thermal grease is installed on the flow path (Col. 5, Ln. 44-50, and Fig. 2A).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quach.
Claim 10.  Quach does not recite the cooling plate further comprises, a pump for supplying coolant to the flow path; and a valve for controlling a flow of coolant by opening and closing the flow path.  
	However, the Examiner takes Official Notice that pumps and valves are well known to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Quach’s disclosure to include a pump to and a valve to provide a more controlled coolant flow through the flow path.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652